Citation Nr: 0531333	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected postoperative residuals of left 
shoulder reconstruction.  

2.  Entitlement to the assignment of an initial compensable 
rating for service connected eczema.  

3.  Entitlement to the assignment of an initial compensable 
rating for service connected bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Prem
INTRODUCTION

The veteran served on active duty from November 1997 to 
August 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted service 
connection for postoperative residuals of left shoulder 
reconstruction, eczema, and bilateral Achilles tendonitis.  
The RO granted noncompensable ratings for each disability, 
effective from August 7, 2002.  

The veteran indicated in his substantive appeal (VA for 9) 
received by the RO in December 2002 that he wanted a personal 
hearing at the RO before a Board Member (i.e., Travel Board 
hearing).  However, in January 2003 correspondence, he 
withdrew that request.  38 C.F.R. § 20.704 (2005).  

An RO decision in April 2003 granted an initial 10 percent 
rating for the veteran's postoperative residuals of left 
shoulder reconstruction, effective from the date of receipt 
of the original claim for service connection (August 7, 
2002).  As a 10 percent is not the maximum rating assignable 
and the veteran has not withdrawn his claim, the claim for 
the assignment of a higher initial rating remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran suffers from minimal postoperative residuals 
of left shoulder reconstruction manifested by mild discomfort 
during abduction and during external rotation above 
horizontal; limitation of motion of his nondominant left arm 
does not more nearly approximate midway between the side and 
shoulder level; impairment of the humerus with malunion and 
marked deformity; frequent dislocations at the scapulohumeral 
joint with guarding of all arm movements; or X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.

3.  The veteran's eczema is manifested by small, faint or 
fading, areas of eczema over the right side of the abdomen 
and over the left hemithorax, which constitute less than one 
percent of the veteran's entire body, and one percent of his 
exposed body area.  The skin disease is not manifested by 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area, nor do manifestations occur on 5 
percent of the entire body; 5 percent of exposed areas; or 
require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs.     
 
4.  The veteran's service-connected Achilles tendonitis is 
not manifested by any limitation of motion of either ankle; 
the most recent VA clinician noted that the tendonitis is in 
remission.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
10 percent for postoperative residuals of left shoulder 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5201, 5202 (2005).  

2.  The criteria for an initial compensable rating for eczema 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.118, 
Diagnostic Code 7806 (both before and from August 30, 2002). 

3.  The criteria for an initial compensable rating for 
bilateral Achilles tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.31, 4.40, 4.45, 4.118, Diagnostic 
Codes 5024, 5270-5271(2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2002 and April 2003 RO rating 
decisions; the November 2002 Statement of the Case; the April 
2003 and October 2004 Supplemental Statements of the Case; 
and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claims for higher initial ratings for 
postoperative residuals of left shoulder reconstruction, 
eczema, and bilateral Achilles tendonitis, and complied with 
VA's notification requirements.  The Statements of the Case 
set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated August 2003 and January 2005 informed him of 
the types of evidence that would substantiate his claims; 
that he could obtain and submit private evidence in support 
of his claims; and that he could have the RO obtain VA and 
private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims for higher initial ratings 
for postoperative residuals of left shoulder reconstruction, 
eczema, and bilateral Achilles tendonitis, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
August 2002, before the VA had issued final regulations to 
implement the VCAA but after the enactment of VCAA.  However, 
the Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for higher initial ratings for postoperative 
residuals of left shoulder reconstruction, eczema, and 
bilateral Achilles tendonitis, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the appellant by 
August 2003 and January 2005 correspondences and asked him to 
identify all medical treatment for postoperative residuals of 
left shoulder reconstruction, eczema, and bilateral Achilles 
tendonitis.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
August 2002 and August 2004.  The Board finds these 
examinations provide sufficient findings upon which to 
determine the severity of the veteran's disabilities.  There 
is no duty to provide another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from November 1997 to 
August 2002.  He filed his claims within a month after being 
discharged.  

The veteran underwent a VA examination in August 2002.  The 
veteran stated his left shoulder was dislocated anteriorly in 
June 1998 during physical training.  He underwent closed 
reduction, performed rehabilitation, was given medication and 
immobilization.  However, the shoulder continued to dislocate 
intermittently.  He went to emergency room several times 
until he finally underwent surgery in January 2002.  Since 
the surgery, his left shoulder has not dislocated; and he 
complained of no pain in the shoulder unless he makes a 
sudden, unexpected movement (which causes the shoulder to 
ache for a few minutes).  Numbness typically lasted 30 
seconds.  He treated the numbness by shaking it off and 
moving the shoulder around.  He treated pain with 500 mg. of 
Naproxen.  The veteran used no assistive devices.  He 
reported that the left shoulder has had no effects on his 
usual occupation or daily activity.  He just needs to be 
careful not to move it suddenly.  He reported that he was 
still in rehab performing strength exercises.  The veteran 
also reported having been told that he would require one year 
for the left shoulder to recover completely.  The veteran is 
right handed.    

Upon examination, the veteran's left shoulder had normal 
range of motion.  There was discomfort during abduction and 
during external rotation above horizontal, especially if he 
did the movement fast.  If he did the movement carefully, 
then the discomfort was "not bad".  The left shoulder 
strength was similar to that in the right shoulder.  There 
was no superficial tenderness.  The veteran stated that the 
ache and discomfort was inside of the joint.  There were no 
deformities, and musculature was normal.  Repeated movements 
of the shoulder brought no additional pain, fatigue, or 
weakness.  The clinician diagnosed the veteran with left 
shoulder rotator cuff subluxation, status post surgery, 
reconstruction.  

Regarding the veteran's eczema, he complained of an 
intermittent rash on the left side of his neck from both 
elbows laterally, the right abdomen, and left chest.  The 
rash goes away by itself but he was initially given anti-
fungus without any therapeutic response.  He was then given 
steroid creams with good results.  The rash generally takes 
one to two months to clear.  When the rash is present, it 
gives him some pruritis, which causes him to scratch until 
there is irritation.  Upon examination, the veteran had a 
small faint macular area of fading eczema over the right side 
of the abdomen and over the left hemithorax.  The rash was 
not apparent on any other area.  He was diagnosed with 
"intermittent eczema of the neck, arms, abdomen, chest (rash 
is fading away on the abdomen and chest area, it was absent 
on the neck and arms)."    

Regarding tendonitis in the veteran's Achilles, the veteran 
stated that he would get tendonitis with progressive running, 
typically showing up after a two mile run.  He was given heel 
supports as well as profile and non steroidal anti-
inflammatory drugs intermittently.  He reported three 
episodes beginning in 1999 and ending in 2001.  He stated 
that his feet were asymptomatic over the past year.  Upon 
examination, both feet showed low aches.  The Achilles 
tendons were nontender, otherwise, unremarkable.  He was able 
to walk on his toes and on his heels without difficulty or 
discomfort.  X-rays showed mild hallux valgus on the right 
great toe.  Otherwise, the x-rays of the left and right feet 
were normal.  The clinician diagnosed the veteran with a 
history of bilateral acute Aquiles tendonitis, asymptomatic, 
normal exam other than low aches.  

The veteran underwent further examinations in August 2004.  
The examination report gives a history of pain, weakness, 
stiffness, swelling, heat and redness, instability or giving 
way, "locking", fatiguability, and lack of endurance in the 
left shoulder.  The veteran also noted residual aching and 
stiffness and somewhat painful range of motion.  He reported 
taking Ibuprofen as needed.  He also noted recurrent pain 
(once a month, lasting three to five days) in his Achilles 
tendons (left greater than right).  He reported taking Motrin 
as needed with good relief.  He uses no braces on his ankles.      

The veteran reported no acute flare-ups or incapacitating 
pain of the left shoulder or Achilles tendons within the past 
12 months.  He reported working in a packing plant and not 
having used any sick leave in the past 12 months as a result 
of his left shoulder or Achilles tendon pain.   

Upon examination, normal range of motion was measured with 
zero degrees the normal anatomical position except for two 
situations: supination and pronation of the forearm was 
measured with the arm against the body, the elbow flexed to 
90 degrees, and the forearm in mid position (zero degrees) 
between supination and pronation; and shoulder rotation was 
measured with the arm abducted to 90 degrees, the elbow 
flexed to 90 degrees, the forearm reflecting the midpoint 
(zero degrees) between internal and external rotation of the 
shoulder.  The veteran was able to forward flex to 180 
degrees; abduct to 180 degrees; externally rotate to 90 
degrees with mild discomfort; internally rotate to 90 degrees 
with mild discomfort; elbow flex to 145 degrees; forearm 
supinate to 85 degrees; and forearm pronate to 80 degrees.  
He was also able to achieve full range of motion in his 
ankles (dorsiflexion to 20 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees, and eversion to 20 
degrees).  The clinician noted that there was no additional 
loss of motion or joint function as a result of pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  He had mild tenderness of the left Achilles tendon 
without evidence of heat, redness, or swelling.  He was able 
to rise on his heels or his toes and squat without apparent 
discomfort.  X-rays of the left shoulder showed previous 
resection of the very distal clavicle and acromion.  X-rays 
of the feet showed no abnormalities of either Achilles 
tendon.  The clinician diagnosed the veteran with instability 
of the left shoulder, status post surgical repair, with 
minimal residuals, and Achilles tendonitis, bilaterally, in 
remission.  

The veteran also underwent an examination of the skin in 
August 2004.  He complained of an intermittent pruritic rash 
on both arms, neck, and torso.  It occurs approximately once 
a month lasting for several months with a monthly interval 
without lesions.  He treats the rash with triamcinolone cream 
0.1% with minimal relief.  He also takes loratadine as needed 
for itching (which causes some mild drowsiness) with minimal 
relief.  Upon examination, the clinician noted that 0% of the 
veteran's entire body was affected, and 1% of his exposed 
body area was affected with only 1-2 sporadic lesions noted 
on his upper arms and neck.  There was no scarring or 
disfigurement.  The clinician diagnosed the veteran with 
eczema, in remission.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when the veteran's arm motion is 
limited to raising the arm to shoulder level; or when the 
motion of the veteran's minor arm is limited  to midway 
between the side and shoulder.  A 30 percent disability 
rating is warranted when the range of motion of the veteran's 
major arm is limited to midway between the side and shoulder; 
or the range of motion of the veteran's minor arm is limited 
to 25 degrees from the veteran's side.  A 40 percent rating 
is warranted only when the veteran is unable to raise his 
major arm to 25 degrees from his side.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
regarding tenosynovitis, joint disabilities can be rated as 
analogous to degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under this Code, degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Id.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  NOTE (2): 
The 20 percent and 10 percent ratings based on X-ray findings 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; or malunion, with marked 
deformity for the minor arm.  A 30 percent rating is granted 
when there is marked deformity for the major arm.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; or frequent episodes and guarding of 
all arm movements for the minor arm.  A 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

When there is marked limitation of motion of the ankle, a 
maximum 20 percent evaluation may be assigned under 
Diagnostic Code 5271.  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  Ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005).

The regulations pertaining to skin conditions have been 
changed during the course of this appeal.

Prior to August 30, 2002, the regulation concerning eczema 
(38 C.F.R. § 4.118, Diagnostic Code 7806) granted a 
noncompensable (zero percent) rating for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating was warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, a 10 percent rating is warranted where at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a twelve 
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Analysis

Left shoulder
The Board notes that the veteran is currently rated at 10 
percent for postoperative residuals of left shoulder 
reconstruction.  In order to warrant a higher rating, the 
veteran's disability must be manifested by arm motion limited 
to raising the arm to shoulder level (pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5201); impairment of the humerus with 
malunion and marked deformity (pursuant to Diagnostic Code 
5202); frequent dislocations at the scapulohumeral joint with 
guarding of all arm movements (pursuant to Diagnostic Code 
5202); or X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations (pursuant to Diagnostic Codes 
5003-5024). 

The Board notes that although the veteran suffered from mild 
discomfort during some of the range of motion exercises 
(abduction and external rotation above horizontal) at his 
August 2002 VA examination, the range of motion of his left 
shoulder was deemed to be normal at both VA examinations.  It 
is pertinent to note that the veteran is right handed and the 
examination did not indicate that the veteran was unable to 
raise his minor arm to midway between the side and the 
shoulder.   See 38 C.F.R. § 4.71, Code 5201, the criterion 
for a 20 percent rating for the nondominant shoulder or arm.)  
Similarly, both VA clinicians found that the veteran's left 
shoulder showed no deformities.  There was no superficial 
tenderness; musculature was normal; and his left shoulder 
strength was similar to that of the right.  Furthermore, both 
clinicians found that repeated movements of the left shoulder 
brought no additional pain, fatigue, or weakness.   

The Board further finds that the relevant medical evidence, 
to include the reports of the VA examinations noted above, 
does not show that pain or flare- ups of pain results in 
additional limitation of motion of the left arm, supported by 
objective findings, to a degree that would warrant a rating 
in excess of 10 percent, nor does it reveal weakness (to 
include lack of endurance), fatigue, incoordination, or any 
other symptoms that result in such additional functional 
limitation.  It is again pertinent to point out that the 
August 2002 VA examination showed that the musculature of the 
left shoulder was normal; there was no disuse atrophy, and 
repeated movements of the shoulder brought no additional 
pain, fatigue, or weakness.  The August 2004 VA examiner 
specifically noted that there was no additional loss of 
motion or joint function as a result of pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.     

The veteran reported that upon injuring his shoulder in June 
1998, he suffered intermittent dislocations of the shoulder.  
However, he stated that since he underwent surgery in January 
2002, he had not incurred any further dislocations.  He also 
noted at his August 2004 VA examination that he had not used 
any sick leave due to his shoulder injury.  Finally, an 
August 2004 x-ray showed previous resection of the very 
distal clavicle and acromion.  There was no indication of 
degenerative arthritis.  

With no loss of motion; no malunion of the humerus with 
marked deformity; no recurrent dislocations; and no X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations; the Board finds that the veteran has not met 
the statutory criteria for a rating in excess of 10 percent 
for postoperative residuals of left shoulder reconstruction. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for postoperative residuals of left shoulder reconstruction 
must be denied.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Eczema
The veteran is currently service connected for eczema which 
is evaluated as noncompensable.  He seeks a compensable 
rating.

The Board notes at the outset that, effective on August 30, 
2002, the regulations pertaining to evaluations for skin 
disabilities changed.  See 67 Fed. Reg. 49590 (July 31, 
2002). 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Id.  
Thus, the regulation at issue in the present case, 64 Fed. 
Reg. 25202-25210 (2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214-5230, cannot be construed to have 
retroactive effect unless its language requires this result.  
See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film 
Prods., 511 U.S. 244 (1994)).  By its terms the regulation is 
effective August 30, 2002, see 64 Fed. Reg. 25202-25210, and 
it thus cannot be applied to the period prior to that date. 
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the two versions of a regulation that was revised during 
his appeal allows application of the prior version of 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7806, to the period on 
or after August 30, 2002, the effective date of the new 
regulation, 38 C.F.R. § 4.118, codes 7800, 7806.  See 
VAOPGCPREC 3-2000. Therefore, the Board will address whether 
the veteran is entitled to a compensable rating under either 
the old or the new criteria.

The Board notes that under the criteria in effect prior to 
August 30, 2002, a noncompensable rating was warranted for 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  In order to warrant a 
compensable rating, the veteran's condition would have to 
more nearly approximate to exfoliation, exudation or itching 
involving an exposed surface or extensive area.  At his 
August 2002 examination, the clinician noted that the veteran 
had a small faint macular area of fading eczema over the 
right side of the abdomen and over the left hemithorax. 
[Emphasis added].  The rash was not apparent on any other 
area.  At his August 2004 examination, the clinician noted 
that 0% of the veteran's entire body was affected, and 1% of 
his exposed body area was affected with only 1-2 sporadic 
lesions noted on his upper arms and neck.  There was no 
scarring or disfigurement.  The clinician diagnosed the 
veteran with eczema, in remission. [Emphasis added].  The 
August 2004 clinician found that only 1% of the veteran's 
exposed body was affected, and both clinicians noted that the 
veteran's rash was either faint, fading, or in remission; and 
that it involved a small area.  As such, the Board finds that 
the veteran's condition more nearly approximates to slight 
itching involving a small area.

In order to warrant a compensable rating under Diagnostic 
Code 7806, effective August 30, 2002, the veteran must suffer 
from eczema on at least 5 percent but less than 20 percent of 
the entire body, or at least 5 percent but less than 20 
percent of exposed areas affected; or require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during a twelve month period.  

As noted above, the veteran's eczema is confined to a 
relatively small area (0% of the entire body and 
approximately 1% of the exposed areas of the body).  Moreover 
there is no evidence that the veteran has undergone 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  To the contrary, the veteran 
has treated his eczema with topical steroids, triamcinolone 
cream 0.1%, and loratadine as needed.   
 
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for eczema must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Achilles tendonitis
The veteran is currently service connected for bilateral 
Achilles tendonitis which is evaluated as noncompensable.  He 
seeks compensable ratings.

In order to warrant a compensable rating, the veteran must 
show ankylosis of the ankle in plantar flexion less than 30 
degrees (pursuant to Diagnostic Code 5270); or moderate 
limitation of motion of the ankle (pursuant to Diagnostic 
Code 5271).  The Board notes that the veteran's August 2002 
VA examination report contains no indication that the either 
of the veteran's ankles were ankylosed or suffered from 
moderate limitation of motion.  The veteran did not complain 
of limitation of motion.  He did give a history in August 
2002 of three episodes of tendonitis beginning in 1999 and 
ending in 2001.  However, he added that the tendonitis had 
been asymptomatic for an entire year prior to his August 2002 
examination.  Upon examination in August 2002, the clinician 
noted that the veteran's feet showed low aches but the 
Achilles tendons were nontender and otherwise, unremarkable.  
The veteran was able to walk on his toes and on his heels 
without difficulty or discomfort.  X-rays showed mild hallux 
valgus on the right great toe; otherwise, the x-rays of the 
left and right feet were normal.  (Service connection is not 
in effect for low arches or flat feet, nor has service 
connection been established for hallux valgus on the right 
great toe.)  The clinician diagnosed the veteran with a 
history of bilateral acute Achilles tendonitis, asymptomatic, 
normal exam other than low aches.  

Similarly at the veteran's August 2004 examination, the 
veteran complained of recurrent pain, for which he takes 
Motrin.  However, there had been no acute flare-ups or 
incapacitating pain of his Achilles tendons within the past 
12 months.  He reported working in a packing plant and not 
having used any sick leave in the past 12 months as a result 
of his Achilles tendon pain.   

Upon examination, the veteran had normal range of motion and 
the clinician noted that there was no additional loss of 
motion or joint function as a result of pain, fatigue, 
weakness, or lack of endurance following repetitive use.  He 
had mild tenderness of the left Achilles tendon without 
evidence of heat, redness, or swelling.  X-rays of the feet 
showed no abnormalities of either Achilles tendon.  The 
clinician diagnosed the veteran with Achilles tendonitis 
bilaterally in remission. [Emphasis added].

The Board further finds that there is no X-ray evidence of 
arthritis in either ankle and the relevant medical evidence, 
to include the reports of the VA examinations noted above, 
does not show that pain or flare- ups of pain results in 
additional limitation of motion of either ankle, supported by 
objective findings, to a degree that would warrant a 
compensable rating for either ankle, nor does it reveal 
weakness, fatigue, incoordination, or any other symptoms that 
result in such additional functional limitation.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial compensable rating for bilateral 
Achilles tendonitis must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.
  

ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for service-connected postoperative residuals of left 
shoulder reconstruction is denied.  

Entitlement to the assignment of an initial compensable 
rating for service connected eczema is denied.

Entitlement to the assignment of an initial compensable 
rating for service connected bilateral Achilles tendonitis is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


